Citation Nr: 0108422	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for sensorineural hearing 
loss, right ear.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at 
Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA), St. Petersburg, Florida, Regional 
Office (RO).  

The Board notes that a March 2000 rating decision denied the 
veteran's claim for service connection for residuals of a 
back injury on the basis that it was not well grounded.  This 
matter is referred to the RO for readjudication consistent 
with Section 7 of the Veterans Claims Assistance Act of 2000, 
Public Law No. 106-475, (Nov. 9, 2000; 114 Stat. 2096).


REMAND

The Board notes that there are discrepancies in the record 
regarding the procedural history of this case that require 
clarification by the RO.  Specifically, in a November 1996 
rating decision, inter alia, the RO denied the veteran's 
claim for service connection for hearing loss.  The veteran 
did not file a notice of disagreement with that decision 
within one year thereafter, and it became final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2000).  

Thereafter, the veteran attempted to reopen his claim in 
February 1999.  He was informed by the RO in March 1999 that 
his claim for service connection for hearing loss had been 
denied, as the previous denial was final and he had not 
submitted new and material evidence to reopen the claim.  The 
veteran filed a notice of disagreement with this action in 
June 1999.  In March 2000, the RO, inter alia, granted 
service connection for sensorineural hearing loss of the left 
ear and denied service connection for such hearing loss in 
the right ear, and issued a statement of the case concerning 
the issue as listed on the first page of this decision.  The 
documents, however, do not make it entirely clear whether the 
veteran's claim for service connection for sensorineural 
hearing loss of the right ear was denied based upon the 
failure to submit the requisite new and material evidence to 
reopen a previously denied claim, or whether the previously 
denied claim was reopened and denied on the merits.  
38 C.F.R. § 3.156 (2000).  Therefore, the RO is asked to 
clarify the basis of its decision.  

Moreover, the Board notes that, in the VA Form 9, Appeal to 
the Board of Veterans' Appeals, filed by the veteran's 
attorney in April 2000, the attorney specifically requested 
that the RO defer certifying the appeal to the Board until 
records had been supplied per a pending request for a copy of 
the veteran's claims folder.  The attorney further indicated 
that, once the records had been supplied, the veteran may 
request a hearing or a brief may be submitted in lieu of a 
hearing.  The record reflects that the requested records were 
supplied to the attorney on July 27, 2000, and that the 
appeal was sent to the Board shortly thereafter.  

As indicated above, there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should clarify the basis of its 
March 2000 decision in resolution of the 
discrepancy noted above.  Specifically, 
the RO should state whether the veteran's 
claim for service connection for 
sensorineural hearing loss of the right 
ear was denied based upon the failure to 
submit the requisite new and material 
evidence to reopen a previously denied 
claim, or whether the previously denied 
claim was reopened and then denied on the 
merits.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





